  7:18-cv-00523-DCC-JDA               Date Filed 04/22/19    Entry Number 121       Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                    SPARTANBURG DTVISION


Earl Gavin,

                         Plaintiff,
           v.

                                                              Case No. 7: 1 8-cv-00523-DCC
Experian Information Solutions, Inc.; Trans
Union LLC; Equifax Inc.,

                         Defendants.




                  STIPULATED MOTION TO DISMISS WITH PREJI]DICE
                 DEFENDANT EXPERIAN INFORMATION SOLUTIONS. INC.

           Pro se Plaintiff Earl Gavin ("Plaintiff') and Defendant Experian Information Solutions,

Inc. ("Experian") hereby stipulate and move the Court for an order that Plaintifls claims against

Experian only in the above-captioned action are hereby dismissed with oqiudice pursuant to

Rule 41(a)(2) of the Federal Rules of Civil Procedure. Plaintiff and Experian shall bear his and

its own attorneys' fees and costs incurred herein.

           Dated: Apil22,20l9

                                                     Respectfully submitted,


                                                     /s/ Lvndev R. Z. Bryant
Earl Gavin                                           Lyndey R. Z. Bryant
300 Marion Ave.                                      (Fed ID No. 11506)
Gaffney, SC 29341                                    Adams and Reese LLP
Egavl986@gmail.com                                    1501 Main Street, Fifth Floor
                                                     Columbia, South Carolina 29201
Pro   Se   Plaintiff                                 Telephone: 803 -254-4190
                                                     lyndey.bryant@arlaw. com

                                                     Counselfor Defendant
                                                     Experian Information Solutions, Inc.
  7:18-cv-00523-DCC-JDA        Date Filed 04/22/19     Entry Number 121    Page 2 of 2




                             CERTIF'ICAIE     OIT SER\TICE

      A copy of the foregoing was filed on April_,
                                               22  2019, with the Court via the

CM/ECF system, causing it to be served on all counsel of record. ln addition, a copy of

the foregoing was sent via mail and email to pro se Plaintiff at the physical address and

email address listed below

      Earl Gavin
      300 MarioaAve.
      Gaffrrey, SC2934l
      Emvt986@gmeil.com
      Pro Se Plaintiff


                                                 ls/ Lvndqt R, Z. Bryant
                                                 Lyndey R. Z. Bryant




                                           -2-
